Citation Nr: 1219202	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1955 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Board vacated a prior September 24, 2010, Board decision as to the issues on appeal and remanded the matters for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although this case has been previously remanded by the Board for additional development, in light of the evidence added to the record since February 2011 the case must again be remanded for an adequate determination of the issues on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in December 2007.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court held that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court also noted that lay evidence is competent to establish observable symptomatology and "may provide sufficient support for a claim of service connection."  Id. at 307 (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

In this case, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of excessive noise exposure without adequate protection from the guns aboard the USS SHENANDOAH.  Service records dated in September 1956 show he had served approximately eight months aboard this ship including 10 days at sea.  An October 1956 medical board evaluation included an "H 1" physical profile serial.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition.")  Post-service records dated in September 1975 noted the Veteran had been employed as an offset printer for 10 years.  

The Board notes that recently obtained VA treatment records include diagnoses of bilateral sensorineural hearing loss without opinion as to etiology.  VA records indicate VA audiology treatment was provided in August 2009 and October 2009 and these records are not included in the claims file.  The Veteran provided unsigned copies of VA Forms 21-4142 in August 2010 and indicated pertinent treatment had been provided in the 1980's by Drs. G.V.P. and T.A.P.  There is no indication that any action was taken to request that he provide sufficient authorization for VA assistance in obtaining these records.  The Court has held, however, that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran has also reported that he had an examination at a non-VA medical facility, HEAR USA, in Fenton, Michigan, and a copy of this report is not included in the available record.  It is unclear from the available record, however, if his examination or care at that facility was provided under a VA fee basis program.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment for the issues on appeal.  He should be requested to either provide copies of treatment and examination reports from treatment by Drs. G.V.P. and T.A.P. and from HEAR USA or to provide any necessary authorization sufficient for VA assistance in obtaining copies of these records.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Appropriate action should be taken to obtain additional pertinent VA treatment records, to include VA audiology reports dated in August 2009 and October 2009.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA audiology examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has bilateral hearing loss and/or tinnitus as a result an event, injury, or disease during active service.  The examiner should solicit a complete history from the Veteran as to any noise exposure during or after service and comment as to the significance, if any, of the reported history of noise exposure, the available lay statements, and the other medical evidence of record.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


